Case 2:20-cv-02291-DOC-KES Document 260-1 Filed 03/29/21 Page 1 of 5 Page ID
                                 #:5517



  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 LA ALLIANCE FOR HUMAN                            CASE NO. 2:20-cv-02291 DOC-KES
    RIGHTS, et al.,
 12                                                  [PROPOSED] ORDER GRANTING
               Plaintiffs,                           DEFENDANT COUNTY OF
 13                                                  LOS ANGELES’ REQUEST FOR
 14     v.                                           JUDICIAL NOTICE IN SUPPORT
                                                     OF MOTION TO DISMISS
 15 CITY OF LOS ANGELES, et al.,
                                                     Assigned to the Hon. David O. Carter
 16                  Defendants.                     and Magistrate Judge Karen E. Scott
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      503679.1                                                     Case No. 2:20-cv-02291 DOC-KES
                        ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’
                     REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 260-1 Filed 03/29/21 Page 2 of 5 Page ID
                                 #:5518



  1                                             ORDER
  2              On May 3, 2021, Defendant County of Los Angeles’ (“County”) Request for
  3 Judicial Notice (the “RJN”) in Support of its Motion to Dismiss came on for hearing
  4 in the above-captioned court, the Honorable David O. Carter presiding.
  5              Having reviewed the pleadings and heard oral argument, if any, the Court
  6 hereby takes judicial notice of the following documents:
  7              1.    The February 2016 report published by the Los Angeles County
  8                    Homeless Initiative, titled “Approved Strategies to Combat
  9                    Homelessness,” a true and correct copy of which is attached to the
 10                    Declaration of Mira Hashmall as Exhibit 1.
 11              2.    The February 28, 2020 Homeless Initiative Quarterly Report No. 16,
 12                    submitted to the Los Angeles County Board of Supervisors (“Board”)
 13                    by the Los Angeles County Chief Executive Office (“CEO”), a true and
 14                    correct copy of which is attached to the Declaration of Mira Hashmall
 15                    as Exhibit 2.
 16              3.    The Measures appearing on the March 7, 2017 Ballot, a true and
 17                    correct copy of which is attached to the Declaration of Mira Hashmall
 18                    as Exhibit 3.
 19              4.    The September 29, 2017 report submitted to the Board by the CEO,
 20                    titled “Homeless Initiative Measure H Strategy Implementation Plans,”
 21                    a true and correct copy of which is attached to the Declaration of Mira
 22                    Hashmall as Exhibit 4.
 23              5.    The September 15, 2020 report submitted to the Board by the CEO,
 24                    titled “Fiscal Year 2020-21 Measure H and Homeless Housing,
 25                    Assistance and Prevention (HHAP) Funding Recommendations,” a true
 26                    and correct copy of which is attached to the Declaration of Mira
 27                    Hashmall as Exhibit 5.
 28              6.    The February 22, 2021 Countywide Homeless Initiative’s Year Four
      503679.1
                                                 2              Case No. 2:20-cv-02291 DOC-KES
                          ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’
                       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 260-1 Filed 03/29/21 Page 3 of 5 Page ID
                                 #:5519



  1                    performance evaluation prepared by Public Sector Analytics, a true and
  2                    correct copy of which is attached to the Declaration of Mira Hashmall
  3                    as Exhibit 6.
  4              7.    The May 15, 2020 report submitted to the Board by the CEO, titled
  5                    “Piloting a Comprehensive Crisis Response to Ensure Post-COVID-19
  6                    Housing for Homeless Older Adults in Los Angeles County (Item No.
  7                    8, Agenda of April 14, 2020),” a true and correct copy of which is
  8                    attached to the Declaration of Mira Hashmall as Exhibit 7.
  9              8.    The March 15, 2021 Los Angeles County Emergency Operations
 10                    Center COVID-19 Update, a true and correct copy of which is attached
 11                    to the Declaration of Mira Hashmall as Exhibit 8.
 12              9.    The July 2, 2020 report submitted to the Board by the CEO, titled
 13                    “Developing a COVID-19 Recovery Plan Related to People
 14                    Experiencing Homelessness (Item No. 4, Agenda of May 12, 2020),” a
 15                    true and correct copy of which is attached to the Declaration of Mira
 16                    Hashmall as Exhibit 9.
 17              10.   The March 24, 2020 report submitted to the Board by the CEO, titled
 18                    “Establishing a Comprehensive Homelessness Crisis Response Strategy
 19                    in Los Angeles (Item No. 2, Agenda of January 21, 2020),” a true and
 20                    correct copy of which is attached to the Declaration of Mira Hashmall
 21                    as Exhibit 10.
 22              11.   The April 14, 2020 Revised Motion by Los Angeles County
 23                    Supervisors Mark Ridley-Thomas and Janice Hahn, titled “Piloting a
 24                    Comprehensive Crisis Response to Ensure Post-COVID-19 Housing
 25                    for Homeless Older Adults in Los Angeles County,” a true and correct
 26                    copy of which is attached to the Declaration of Mira Hashmall as
 27                    Exhibit 11.
 28              12.   The Board’s April 14, 2020 Statement of Proceedings, a true and
      503679.1
                                                  3                Case No. 2:20-cv-02291 DOC-KES
                          ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’
                       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 260-1 Filed 03/29/21 Page 4 of 5 Page ID
                                 #:5520



  1                    correct copy of which is attached to the Declaration of Mira Hashmall
  2                    as Exhibit 12.
  3              13.   The May 12, 2020 Motion by Los Angeles County Supervisors Sheila
  4                    Kuehl and Mark Ridley-Thomas, titled “Developing a COVID-19
  5                    Recovery Plan Related to People Experiencing Homelessness,” a true
  6                    and correct copy of which is attached to the Declaration of Mira
  7                    Hashmall as Exhibit 13.
  8              14.   The Board’s May 12, 2020 Statement of Proceedings, a true and correct
  9                    copy of which is attached to the Declaration of Mira Hashmall as
 10                    Exhibit 14.
 11              15.   The May 2, 2017 report to the Board, titled “Adopt the Department of
 12                    Mental Health’s Mental Health Services Act Three-Year Program and
 13                    Expenditure Plan for Fiscal Years 2017-18, 2018-19 and 2019-20,” a
 14                    true and correct copy of which is attached to the Declaration of Mira
 15                    Hashmall as Exhibit 15.
 16              16.   Excerpts from the Los Angeles County Department of Mental Health’s
 17                    website, a true and correct copy of which is attached to the Declaration
 18                    of Mira Hashmall as Exhibit 16.
 19              17.   The County’s Report of Available Resources for People Experiencing
 20                    Homelessness, filed with this Court at ECF Dkt. No. 189, a true and
 21                    correct copy of which is attached to the Declaration of Mira Hashmall
 22                    as Exhibit 17.
 23              18.   The December 3, 2020 Homeless Initiative Quarterly Report No. 18,
 24                    submitted to the Board by the CEO, a true and correct copy of which is
 25                    attached to the Declaration of Mira Hashmall as Exhibit 18.
 26
 27
 28
      503679.1
                                                    4                Case No. 2:20-cv-02291 DOC-KES
                          ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’
                       REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
Case 2:20-cv-02291-DOC-KES Document 260-1 Filed 03/29/21 Page 5 of 5 Page ID
                                 #:5521



  1              IT IS SO ORDERED.
  2
  3 DATED: __________________
  4                                          Honorable David O. Carter
                                             Judge of the United States District Court
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      503679.1
                                                  5                Case No. 2:20-cv-02291 DOC-KES
                        ORDER GRANTING DEFENDANT COUNTY OF LOS ANGELES’
                     REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO DISMISS
